                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York



                                                                                   - ·l'll~·!!m::
                                                  The Silvio J. Mollo Buildingr~~,.~
                                                  One Saint Andrew '.s Pla~a
                                                  New York, New York / 0007f
                                                                                     USDC SD:N~
                                                                                                  1
                                                                                               ·•-~ !:
                                                                                                    ·'~-:::=========
                                                                               i
                                                                               b'
                                                                                     DOCU~,-1ENT
                                                  December 5, 2019 l/ ELEC'TflONlr'ALLY                       FILBD
                                                                               t·i DOC#:
BYECF                                                                          fJ DATE FJLE-.-D-!-,-
                                                                                                   :< )~~j,.._/c
                                                                                                               . - --.
                                                                                ·.. ~.
Hon . Sidney H. Stein
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:    United States v. Tortora, Sl 18 Cr. 537 (SHS)

Dear Judge Stein:

       The Government writes respectfully to request a brief extension of the date and time by
which it must respond to the defendant's request for a subpoena pursuant to Federal Rule of
Criminal Procedure 17(c). The Court had previously ordered the Government to file any responsu ·
on or before December 5, 2019, at 11 :00 a.m. The Government respectfully requests an extension
of one day unti I December 6, 201 ~' a;t t/ .' /JI a,M.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                           By:                Isl
                                                   Jessica Fender I Anden Chow I
                                                   Lauren Schorr Potter
                                                   Assistant United States Attorneys
                                                   (212) 637-2276 I 2348 I 2299



cc: All Defense Counsel (by ECF)
